NUMBER 13-13-00550-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


              IN RE WILLACY COUNTY APPRAISAL DISTRICT


                       On Petition for Writ of Mandamus.


                                     ORDER
             Before Justices Benavides, Perkes, and Longoria
                            Per Curiam Order

      Relator, Willacy County Appraisal District, filed a petition for writ of mandamus in
the above cause on October 15, 2013, requesting that we direct the trial court to grant
its motion to compel discovery.     The Court requests that the real party in interest,
Sebastian Cotton & Grain, Ltd., or any others whose interest would be directly affected
by the relief sought, file a response to the petition for writ of mandamus on or before the
expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.
      IT IS SO ORDERED.


                                                                     PER CURIAM
Delivered and filed the
16th day of October, 2013.